DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10779105.
Regarding claim 12
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10779105 in view of Official Notice.
Regarding claim 1: claim 19 of US 10779105 recites a method that is similar to the method that executed by the device of claim 1. Claim 19 does not disclose a device that comprises a processor and a memory storing instructions configured to perform the method. However, it is well known in the audio processing field that a combination of a processor and a memory storing instructions is commonly utilized to execute an audio processing method (Official Notice).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claim 19 in view of Official Notice for the benefit of providing a general computing device that executes the recited audio processing method.
Claim 2 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10779105 in view of Official Notice, and further in view of claim 17 the same patent 10779105.
Regarding claims 2 and 8: Claim 19 of US 10779105 in view of Official Notice teaches most of claimed limitations of claims 2 and 8 of the instant application except the limitations “determine that the one or more audio frames contain an indication that the notification audio signal is intended for the device” and “wherein the one or more audio frames contain a tag that indicates that the one or more audio frames contain the mixed audio signal” correspondingly. 
In the same US patent, claim 17 further recites the missing limitations that disclosed by claims 2 and 8 of the instant application.
.
Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10779105 in view of Official Notice, and further in view of claim 16 the same patent 10779105.
Regarding claims 3-4: Claim 19 of US 10779105 in view of Official Notice teaches most of claimed limitations of claim 4 of the instant application except the limitations “the processor further executes the instructions stored in the memory to cause the device to request the notification audio signal” and  “wherein to determine that the notification audio signal is to be selectively played by the device, the processor further executes the instructions stored in the memory to: determine that the notification audio signal in the one or more audio frames is received in response to the request from the device”. 
In the same US patent, claim 16 further recites the missing limitations that disclosed by claims 3 and 4 of the instant application.
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claim 19 in view of Official Notice, and further in view of claim 16 of the same US patent for the benefit of providing a more fully detailed method that executed by the decoding device.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10779105 in view of Official Notice, and further in view of claim 14 the same patent 10779105.
Regarding claim 5: Claim 19 of US 10779105 in view of Official Notice teaches most of claimed limitations of claim 5 of the instant application except the limitation “wherein to determine that the notification audio signal is to be selectively played by the device, the processor further executes the instructions stored in the memory to: determine that the notification audio signal in the one or more audio frames is received in response to the request from the device”. 
In the same US patent, claim 14 further recites the missing limitations that disclosed by claim 5 of the instant application.
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claim 19 in view of Official Notice, and further in view of claim 14 of the same US patent for the benefit of providing a more fully detailed method that executed by the decoding device.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10779105 in view of Official Notice, and further in view of claim 15 the same patent 10779105.
Regarding claim 6: Claim 19 of US 10779105 in view of Official Notice teaches most of claimed limitations of claim 6 of the instant application except the limitation “wherein the notification audio signal comprises a speech signal carried on one audio channel.”. 
In the same US patent, claim 15 further recites the missing limitations that disclosed by claim 65 of the instant application.
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claim 19 in view of Official Notice, .
 Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10779105 in view of Official Notice, and further in view of claim 12 the same patent 10779105.
Regarding claim 7: Claim 19 of US 10779105 in view of Official Notice teaches most of claimed limitations of claim 7 of the instant application except the limitation “wherein the converted playback audio signal is generated from a playback audio signal by the audio source device, and wherein the one or more audio frames containing the mixed audio signal are carried using a same number of audio channels as a number of audio channels used to carry the playback audio signal”. 
In the same US patent, claim 12 further recites the missing limitations that disclosed by claim 7 of the instant application.
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claim 19 in view of Official Notice, and further in view of claim 12 of the same US patent for the benefit of providing a more fully detailed method that executed by the decoding device.
Allowable Subject Matter
Claims 1-20 are allowed if all double patenting rejections set forth above addressed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the prior art fails to disclose a computing device configured to decode audio signals, comprising:

	a processor configured to execute instructions to: 
	separate the mixed audio signal into the converted playback audio signal and the notification audio signal; 
	remix the converted playback audio signal and the notification audio signal to generate a remixed audio signal; 
	determine that the notification audio signal is to be selectively played by the device among a plurality of devices receiving the one or more audio frames; and
	and playback the remixed audio signal.
	Furthermore, the above limitations in combination with the rest of the disclosed limitations cause the claimed device distinguished from the prior art.
Regarding independent claim 12: this claim recites the corresponding method that executed by the device of claim 1 discussed above. Therefore, this claim is allowed under the same reasons that applied to claim 1.
Regarding independent claim 14: the prior art fails to disclose a computing device configured to decode audio signals, comprising:
	a receiver configured to receive one or more audio frames from an audio source device over a communication link, wherein the one or more audio frames contain a mixed audio signal that includes a converted playback audio signal and a notification audio signal having different gains; and 

	separate the mixed audio signal into the converted playback audio signal and the notification audio signal; 
	determine that the notification audio signal is to be selectively masked by the audio playback device among a plurality of devices receiving the one or more audio frames;
	and playback the converted playback audio signal.
	Furthermore, the above limitations in combination with the rest of the disclosed limitations cause the claimed device distinguished from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chipchase et al. (US 20110066941)
Hooks et al. (US 20150235645)
Nelissen (US 8190438)
Glatt (US 20030144833)
Chipchase et al. (US 20030144833)
Hargreaves (US 20100075606)

Xiang et al. (US 20070286426)
Barton et al. (US 20180307460)
Aoki et al. (US 20180220249)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DAVID L TON/Primary Examiner, Art Unit 2654